ALLOWABILITY NOTICE
This application is being examined under AIA  first-to-file provisions.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the previous allowance has been withdrawn, and this Allowability Notice now controls.  

Information Disclosure Statement (IDS)
The 5/3/2021 IDS has been considered.

Reasons for allowance
11/2/2020 claims 1-2 and 4-21 are allowed for the reasons of record and as summarized here.  (Claim 3 is canceled.)

Regarding 35 USC 103
The claims are free of the analogous art at least because combinable close art, e.g. as found in the attached search notes and including US 9,092,691 (as cited on the 5/3/2021 IDS) and Ganeshan (as cited on the 5/3/2021 IDS), does not teach the recited combination of biomarker signature mathematical analysis including negative pixel values, application of textural analysis to lung cancer scan data and prediction regarding immune therapy.

Regarding 35 USC 101
Referring to the 101 analysis as organized in the Office's published January 2019 guidance, the 101 rejections are withdrawn at least in view of the analysis step 2A, 2nd prong, 1st consideration relating to an improvement integrating possible judicial exceptions into a practical application, the improvement in this instance comprising generation of new data from conventional medical scan data and reducing unnecessary invasive tissue analysis, reducing risks of negative side effects associated with such analysis.  In this regard, Applicant's 11/2/2020 remarks at pp. 10-11 support withdrawal of the rejection.

Applicant's next filing
Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be labeled “Comments on Statement of Reasons for Allowance.”

Drawings
The 8/15/2016 supplemental drawings previously were accepted.

Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (ET).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.

/G STEVEN VANNI/             Primary Examiner, Art Unit 1631